UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 Or ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 0-15237 HARLEYSVILLE NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2210237 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 483 Main Street Harleysville, Pennsylvania19438 (Address of principal executive office and zip code) (215) 256-8851 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 28,858,722 shares of Common Stock, $1.00 par value, outstanding on August 3, 2007. -1- HARLEYSVILLE NATIONAL CORPORATION INDEX TO FORM 10-Q REPORT PAGE Part I.Financial Information Item 1. Financial Statements: Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 Part II.Other Information 32 Item 1.Legal Proceedings 32 Item 1A.Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 33 Item 6.Exhibits 33 Signatures 34 -2- PART 1.FINANCIAL INFORMATION HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) June 30, 2007 December 31, 2006 (Unaudited) Assets Cash and due from banks $ 62,915 $ 61,895 Federal funds sold and securities purchased under agreements to resell 30,000 59,000 Interest-bearing deposits in banks 5,385 3,975 Total cash and cash equivalents 98,300 124,870 Residential mortgage loans held for sale 1,555 1,857 Investment securities available for sale 885,067 853,010 Investment securities held to maturity (market value $58,233 and $59,297, respectively) 58,857 58,879 Loans and leases 2,080,436 2,045,498 Less: Allowance for loan losses (21,646 ) (21,154 ) Net loans 2,058,790 2,024,344 Premises and equipment, net 39,404 33,785 Accrued interest receivable 14,832 14,950 Goodwill 45,081 43,956 Intangible assets, net 7,359 7,282 Bank-owned life insurance 62,905 61,720 Other assets 31,094 25,175 Total assets $ 3,303,244 $ 3,249,828 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing $ 339,618 $ 327,973 Interest-bearing: Checking accounts 516,600 539,974 Money market accounts 759,905 662,966 Savings 121,874 133,370 Time deposits 765,557 852,572 Total deposits 2,503,554 2,516,855 Federal funds purchased and short-term securities sold under agreements to repurchase 123,275 96,840 Other short-term borrowings 1,106 1,357 Long-term borrowings 297,750 239,750 Accrued interest payable 22,166 31,358 Subordinated debt 51,548 51,548 Other liabilities 16,939 17,369 Total liabilities 3,016,338 2,955,077 Shareholders' Equity: Series preferred stock,par value $1 per share; Authorized 8,000,000 shares, none issued — — Common stock, par value $1 per share; authorized 75,000,000 shares; issued 29,074,250 shares at June 30, 2007 and December 31, 2006 29,074 29,074 Additional paid in capital 194,870 194,713 Retained earnings 80,969 79,339 Accumulated other comprehensive loss (14,713 ) (6,103 ) Treasury stock, at cost: 178,117 shares at June 30, 2007 and 109,767 shares at December 31, 2006 (3,294 ) (2,272 ) Total shareholders' equity 286,906 294,751 Total liabilities and shareholders' equity $ 3,303,244 $ 3,249,828 See accompanying notes to consolidated financial statements. -3- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30 (Dollars in thousands, except per share information) 2007 2006 2007 2006 Interest Income: Loans and leases, including fees $ 35,452 $ 33,170 $ 70,088 $ 64,966 Investment securities: Taxable 8,488 7,552 17,052 14,874 Exempt from federal taxes 2,685 2,646 5,374 5,199 Federal funds sold and securities purchased under agreements to resell 1,017 807 1,768 1,181 Deposits in banks 69 48 124 99 Total interest income 47,711 44,223 94,406 86,319 Interest Expense: Savings and money market deposits 12,830 8,918 24,936 16,431 Time deposits 9,302 8,965 19,018 16,609 Short-term borrowings 1,297 1,084 2,553 2,504 Long-term borrowings 4,127 3,980 7,907 8,028 Total interest expense 27,556 22,947 54,414 43,572 Net interest income 20,155 21,276 39,992 42,747 Provision for loan losses 1,125 900 3,550 2,100 Net interest income after provision for loan losses 19,030 20,376 36,442 40,647 Noninterest Income: Service charges 2,442 2,026 4,360 3,916 Gain on sales of investment securities, net 2 — 533 — Gain on sale of credit card portfolio — 1,444 — 1,444 Wealth management 4,831 3,378 9,098 7,942 Bank-owned life insurance 603 601 1,185 1,201 Other income 2,377 2,474 4,226 4,353 Total noninterest income 10,255 9,923 19,402 18,856 Net interest income after provision for loan losses and noninterest income 29,285 30,299 55,844 59,503 Noninterest Expense: Salaries, wages and employee benefits 12,450 10,854 24,047 21,373 Occupancy 1,688 1,401 3,234 2,899 Furniture and equipment 1,076 900 1,993 1,791 Marketing 409 523 816 929 Other expense 4,518 4,000 8,830 7,811 Total noninterest expense 20,141 17,678 38,920 34,803 Income before income tax expense 9,144 12,621 16,924 24,700 Income tax expense 2,065 3,336 3,711 6,464 Net income $ 7,079 $ 9,285 $ 13,213 $ 18,236 Net income per share information: Basic $ 0.25 $ 0.32 $ 0.46 $ 0.63 Diluted $ 0.24 $ 0.32 $ 0.45 $ 0.62 Cash dividends per share $ 0.20 $ 0.18 $ 0.40 $ 0.36 Weighted average number of common shares: Basic 28,944,643 28,933,741 28,955,014 28,903,632 Diluted 29,190,602 29,351,584 29,222,626 29,368,854 See accompanying notes to consolidated financial statements. -4- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (Dollars and share information in thousands) Six Months Ended June 30, 2007 Common Stock Treasury Stock Additional AccumulatedOther Number of Number of Par Paid Retained Comprehensive Treasury Comprehensive Shares Shares Value In Capital Earnings Loss Stock Total Income (Loss) Balance, January 1, 2007 29,074 (109 ) $ 29,074 $ 194,713 $ 79,339 $ (6,103 ) $ (2,272 ) $ 294,751 Issuance of stock for stock options, net of tax and excess tax benefits - 17 - 25 - - 355 380 Issuance ofstock awards - - - (1 ) - - 5 4 Stock based compensation expense - - - 133 - - - 133 Net income - 13,213 - - 13,213 $ 13,213 Other comprehensive loss, net of reclassifications and tax - (8,610 ) - (8,610 ) (8,610 ) Purchase of treasury stock - (86 ) - (1,382 ) (1,382 ) Cash dividends - (11,583 ) - - (11,583 ) Comprehensive income $ 4,603 Balance, June 30, 2007 29,074 (178 ) $ 29,074 $ 194,870 $ 80,969 $ (14,713 ) $ (3,294 ) $ 286,906 Six Months Ended June 30, 2006 Common Stock Treasury Stock Additional AccumulatedOther Number of Number of Par Paid Retained Comprehensive Treasury Comprehensive Shares Shares Value In Capital Earnings Income (Loss) Stock Total Income (Loss) Balance, January 1, 2006 27,500 (64 ) $ 27,500 $ 167,418 $ 88,285 $ (8,618 ) $ (1,353 ) $ 273,232 Issuance of stock for stock options, net of excess tax benefits 146 130 146 1,835 - - 2,743 4,724 Issuance of stock awards - - - 5 - - - 5 Stock based compensation expense - - - 249 - - - 249 Net income - - - 18,236 - - 18,236 $ 18,236 Other comprehensive loss, net of reclassifications and tax - (6,336 ) - (6,336 ) (6,336 ) Purchases of treasury stock - (91 ) - (1,916 ) (1,916 ) Cash dividends - (10,457 ) - - (10,457 ) Comprehensive income $ 11,900 Balance, June 30, 2006 27,646 (25 ) $ 27,646 $ 169,507 $ 96,064 $ (14,954 ) $ (526 ) $ 277,737 See accompanying notes to consolidated financial statements. -5- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended (Dollars in thousands) June 30, 2007 2006 Operating Activities: Net income $ 13,213 $ 18,236 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 3,550 2,100 Depreciation and amortization 2,498 2,156 Net amortization of investment securities discounts/premiums 971 1,876 Deferred income tax benefit (179 ) (2,163 ) Gain on sales of investment securities, net (533 ) — Gain on sale of credit card portfolio — (1,444 ) Bank-owned life insurance income (1,185 ) (1,201 ) Stock based compensation expense 133 249 Net decrease (increase) in accrued interest receivable 118 (844 ) Net (decrease) increase in accrued interest payable (9,192 ) 1,922 Net (increase) decrease in other assets (1,529 ) 1,410 Net increase (decrease) in other liabilities 698 (5,368 ) Other, net 4 (2 ) Net cash provided by operating activities 8,567 16,927 Investing Activities: Proceeds from sales of investment securities available for sale 67,116 — Proceeds from maturity or calls of investment securities available for sale 81,279 81,754 Purchases of investment securities available for sale (193,966 ) (118,189 ) Net increase in loans (37,812 ) (63,808 ) Net cash paid due to acquisitions, net of cash acquired (2,500 ) (14,525 ) Net proceeds from sale of credit card portfolio — 16,705 Purchases of premises and equipment (7,560 ) (5,512 ) Proceeds from sales of premises and equipment 2 16 Proceeds from sales of other real estate 6 32 Net cash used in investing activities (93,435 ) (103,527 ) Financing Activities: Net (decrease) increase in deposits (13,301 ) 114,201 Increase in federal funds purchased and short-term securities sold under agreements to repurchase 26,435 18,667 (Decrease) increasein other short-term borrowings (251 ) 263 Advances of long-term borrowings 105,000 10,000 Repayments of long-term borrowings (47,000 ) (50,000 ) Cash dividends (11,583 ) (10,457 ) Repurchase of common stock (1,382 ) (1,916 ) Proceeds from the exercise of stock options 380 4,121 Excess tax benefits from stock based compensation — 603 Net cash provided by financing activities 58,298 85,482 Net (decrease) increase in cash and cash equivalents (26,570 ) (1,118 ) Cash and cash equivalents at beginning of period 124,870 95,211 Cash and cash equivalents at end of the period $ 98,300 $ 94,093 Cash paid during the period for: Interest $ 63,625 $ 41,697 Income taxes $ 1,980 $ 8,421 Supplemental disclosure of noncash investing and financing activities: Transfer of assets from loans to net assets in foreclosure $ 51 $ 91 See accompanying notes to consolidated financial statements. -6- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1– Summary of Significant Accounting Policies Principles of Consolidation and Basis of Presentation In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the consolidated financial position of Harleysville National Corporation (the Corporation) and its wholly owned subsidiaries-Harleysville National Bank (the Bank), HNC Financial Company and HNC Reinsurance Company, as of June 30, 2007, the results of its operations for the three and six month periods ended June 30, 2007 and 2006 and the cash flows for the six month periods ended June 30, 2007 and 2006. Certain prior period amounts have been reclassified to conform to current year presentation. All significant intercompany accounts and transactions have been eliminated in consolidation. We recommend that you read these unaudited consolidated financial statements in conjunction with the audited consolidated financial statements of the Corporation and the accompanying notes in the Corporation's 2006 Annual Report on Form 10-K. The results of operations for the three and six month periods ended June 30, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities as of the dates of the balance sheets and revenues and expenditures for the periods presented. Actual results could differ from those estimates. For additional information on other significant accounting policies, see Note 1 of the Consolidated Financial Statements of the Corporation’s 2006 Annual Report on Form 10-K. Note 2 – Acquisitions/Disposition On May 15, 2007, the Corporation entered into a definitive agreement to acquire East Penn Financial Corporation and its wholly owned subsidiary, East Penn Bank, a $451 million state chartered, FDIC insured bank, offering deposit and lending services throughout the Lehigh Valley, PA. Headquartered and founded in Emmaus, PA in 1990, East Penn has nine banking offices located in Lehigh, Northampton and Berks Counties. The total value of the transaction at the agreement date, if it closed, was estimated at $92.7 million or approximately $14.50 per share of East Penn Financial stock, although actual value will depend on several factors, including the price of Harleysville National Corporation (“HNC”) stock, but will not be less than $13.52 per share ($86.3 million) or greater than $15.48 per share ($99.1 million). Under terms of the Merger Agreement, each shareholder of East Penn Financial Corporation may elect to receive either cash only or HNC shares only for each share of East Penn Financial Corporation stock, but may receive a combination of both in the aggregate for all East Penn Financial Corporation shares the shareholder owns. The amount of final per share consideration is based on a formula that is determined by the average per share value of HNC stock during the twenty day period ending eleven days prior to closing. The consideration is subject to election and allocation procedures designed to provide that the cash portion is $50.3 million but in any event not greater than 60% of the dollar value of the merger consideration. The parties have agreed that the allocation of HNC common stock and cash will be such that the East Penn Financial shareholders will not recognize gain or loss for Federal income tax purposes on those East Penn Financial shares that are exchanged for HNC common stock in the merger. It is currently anticipated that the acquisition, which is subject to state and federal regulatory approval, approval by the shareholders of East Penn Financial and other customary conditions to closing, will most likely be completed in the fall of 2007. On March 1, 2007, the Cornerstone Companies, a subsidiary of the Bank, completed a selected asset purchase of McPherson Enterprises and related entities (McPherson), registered investment advisors specializing in estate and succession planning and life insurance for high-net-worth construction and aggregate business owners and families throughout the United States. Located in Towson, Maryland, McPherson became a part of the Cornerstone Companies, a component of the Bank’s Millennium Wealth Management division. The Bank paid $1.5 million in cash. Estimated goodwill and identifiable intangibles of approximately $1.5 million was recorded in connection with the asset purchase. Management is in the process of evaluating and finalizing the identifiable intangible assets and purchase accounting adjustments. On April 14, 2006, the Bank sold its existing credit card portfolio to Elan Financial Services, a national credit card issuer and established an agent issuing relationship with Elan Financial Services. Under the agreement, credit cards for the Bank are issued under the Harleysville National Bank name. The Bank sold $15.3 million in credit card receivables resulting in a gain in the second quarter of 2006 from the sale of these credit cards, net of federal income taxes, of approximately $939,000 or $.03 per diluted share. The Bank continues to earn certain fees from ongoing portfolio activity. The sale agreement stipulates that any credit card accounts delinquent over 30 days, overlimit accounts and petitioned bankruptcies will be guaranteed by the Bank for a period of one year. Of the $15.3 million in credit card receivables sold, $529,000 was sold with full recourse which was the total potential recourse exposure at the time of the sale. During the second quarter of 2006, the Bank recorded a recourse liability of $371,000 which was the entire recourse liability recorded. This estimate was based on our historic losses as experienced on similar credit card receivables. The Bank was subject to the full recourse obligations for a period of one year. At June 30, 2007, the total potential recourse exposure was reduced to $0 with the expiration of the one- -7- Note 2 –Acquisitions/Disposition–
